Case 7:20-cv-00217-JPJ-PMS Document 12 Filed 06/10/20 Page 1 of 2 Pageid#: 532


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  MARCUS L. CARNES,                                 Civil Action No. 7:20-cv-00217
      Plaintiff,
                                                    OPINION
  v.
                                                    By: James P. Jones
  S. BRYSON,                                        United States District Judge
        Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 Bivens v. Six

 Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By order entered

 April 14, 2020, the court directed plaintiff to submit within 20 days from the date of the order a

 statement of assets, an inmate account form, and a certified copy of plaintiff’s trust fund account

 statement for the six-month period immediately preceding the filing of the complaint, obtained

 from the appropriate prison official of each prison at which plaintiff is or was confined during

 that six-month period. On April 29, 2020 plaintiff submitted an affidavit regarding his inmate

 account information which was construed as a motion for extension of time. On May 8, 2020, the

 court directed plaintiff to submit the required financial information by June 1, 2020. Plaintiff

 was advised that a failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.
Case 7:20-cv-00217-JPJ-PMS Document 12 Filed 06/10/20 Page 2 of 2 Pageid#: 533


         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

         ENTER: This 10th
                     _____ day of June, 2020.



                                                   /s/James P. Jones
                                           __________________________________
                                                 United States District Judge
